ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2007-06-08_ORD_01_NA_00_FR.txt.     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  MARITIME DELIMITATION
    IN THE BLACK SEA
       (ROMANIA v. UKRAINE)


        ORDER OF 8 JUNE 2007




           2007
    COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE RELATIVE
A
v LA DE
      u LIMITATION MARITIME
        EN MER NOIRE
       (ROUMANIE c. UKRAINE)


     ORDONNANCE DU 8 JUIN 2007

                         Official citation :
             Maritime Delimitation in the Black Sea
           (Romania v. Ukraine), Order of 8 June 2007,
                   I.C.J. Reports 2007, p. 650




                     Mode officiel de citation :
               Délimitation maritime en mer Noire
         (Roumanie c. Ukraine), ordonnance du 8 juin 2007,
                    C.I.J. Recueil 2007, p. 650




                                          Sales number
ISSN 0074-4441
ISBN 978-92-1-071031-2
                                          No de vente :   925

                          8 JUNE 2007

                            ORDER




MARITIME DELIMITATION
  IN THE BLACK SEA
 (ROMANIA v. UKRAINE)




DÉLIMITATION MARITIME
    EN MER NOIRE
(ROUMANIE c. UKRAINE)




                         8 JUIN 2007

                        ORDONNANCE

                                                                         650




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2007                                           2007
                                                                                   8 juin
                                                                                Rôle général
                                8 juin 2007                                       no 132



               AFFAIRE RELATIVE
          A
          v LA DE
                u LIMITATION MARITIME
                  EN MER NOIRE
                      (ROUMANIE c. UKRAINE)




                            ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. SHI, KOROMA, PARRA-ARANGUREN, OWADA, TOMKA,
           ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
           juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Règlement,
   Vu l’ordonnance du 30 juin 2006, par laquelle la Cour a fixé au
22 décembre 2006 et au 15 juin 2007 les dates d’expiration des délais pour
le dépôt, respectivement, de la réplique de la Roumanie et de la duplique
de l’Ukraine,
   Vu la réplique dûment déposée par la Roumanie dans le délai ainsi
fixé ;
   Considérant que, par une lettre datée du 31 mai 2007 et reçue au
Greffe le 1er juin 2007 par télécopie, l’agent de l’Ukraine a informé la
Cour que son gouvernement, pour les raisons exposées dans ladite lettre,

                                                                           4

              DÉLIMITATION MARITIME (ORDONNANCE 8 VI 07)                    651

demandait que le délai pour le dépôt de la duplique de l’Ukraine soit pro-
rogé de trois semaines, à savoir jusqu’au 6 juillet 2007 ; et considérant
que, dès réception de cette lettre, le Greffe en a fait tenir copie à l’agent
de la Roumanie ;
   Considérant que, par une lettre datée du 4 juin 2007 et reçue au Greffe
le 6 juin 2007, l’agent de la Roumanie a indiqué que son gouvernement,
tout en s’en remettant à l’appréciation de la Cour, « ne s’oppos[ait] pas à
une prorogation raisonnable, à condition que les dates de la procédure
orale n’en soient pas affectées » ;
   Compte tenu des vues des Parties,
   Reporte au 6 juillet 2007 la date d’expiration du délai pour le dépôt de
la duplique de l’Ukraine ;
   Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit juin deux mille sept, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la Roumanie et au Gouvernement
de l’Ukraine.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

